Citation Nr: 1616993	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for status post multiple right knee surgeries.

2. Entitlement to an initial rating in excess of 10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1980 to March 2000.

These issues come before the Board of Veterans' Appeals  (Board) on appeal from February 2009 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut and the Appeals Management Center in Washington, DC, respectively. 

The Board previously remanded the issue of entitlement to an initial rating in excess of 10 percent for status post multiple right knee surgeries in October 2013 for further evidentiary development, to include a new VA examination.  Subsequent to the October 2013 Remand, the January 2014 rating decision granted entitlement to a separate evaluation for instability of the right knee.

The October 2013 Remand also directed for evidentiary development on the Veteran's service connection claim for an acquired psychiatric disorder.  The January 2014 rating decision granted service connection for major depressive disorder and trichotillomania.  As a result, the full benefit sought on appeal for this claim has been granted, and the issue is no longer on appeal.  The Veteran has not since disagreed with the disability evaluation.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As explained below, the Board has determined that the appellant is employed.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's most recent VA examination to determine the severity of his right knee disability was in December 2013.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995). However, since this examination, the evidence suggests that the Veteran's right knee condition has worsened.  Specifically, in a March 2016 Post-Remand Brief, the Veteran's representative asserts that the Veteran's painful extension and instability of the right knee have become worse since the December 2013 VA examination.  Consequently, the Board finds that a new VA examination is needed. See also VAOPGCPREC 11-95 (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

In accordance with the latest worksheet for rating knee disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of the Veteran's right knee disability.  The examiner should: 

a) Provide range of motion .  In that regard, the examiner is asked to provide information as to whether there is any functional limitation, to include additional limitation of motion, on use and during flare-ups, if any.  If it is not possible to provide such information the examiner should explain why. 

b) Examine the stability of the right knee and indicate whether any instability is slight, moderate, or severe in degree. 

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




